Citation Nr: 1044222	
Decision Date: 11/24/10    Archive Date: 12/01/10

DOCKET NO.  07-38 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an initial compensable rating for the Veteran's 
service-connected erectile dysfunction. 


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel

INTRODUCTION

The Veteran had active service from June 1968 to June 1972 and 
from February 2005 to April 2005.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a December 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island, that denied the benefit sought on 
appeal.  The Veteran appealed that decision and the case was 
referred to the Board for appellate review.  

The Board notes that the December 2006 rating decision also 
assigned a noncompensable rating for prostate cancer effective 
from October 1, 2006, and denied entitlement to a 10 percent 
rating based on multiple, noncompensable service-connected 
disabilities.  In March 2007 the Veteran filed a Notice of 
Disagreement (NOD).  An October 2007 rating decision increased 
the rating for the Veteran's prostate cancer to 20 percent.  An 
October 2007 Statement of the Case (SOC) addressed each issue 
from the NOD.  The 20 percent rating for prostate cancer was 
continued and the claim for a 10 percent rating based on 
multiple, noncompensable service-connected disabilities was noted 
as moot due to the compensable rating assigned for prostate 
cancer.  In the Veteran's November 2007 Substantive Appeal (VA 
Form 9) he indicated that he was only appealing the issue of 
entitlement to a compensable rating for prostate cancer.  Absent 
a Notice of Disagreement, a Statement of the Case, and a 
Substantive Appeal on the other issues the Board does not have 
jurisdiction of them.  Hazan v. Gober, 10 Vet. App. 511 (1997); 
Bernard v. Brown, 4 Vet. App. 384 (1994); Rowell v. Principi, 4 
Vet. App. 9 (1993); Roy v. Brown, 5 Vet. App. 554 (1993).

The Board also notes that Veteran testified at an August 2010 
Travel Board hearing before a Veterans Law Judge.  A transcript 
of that proceeding is of record and has been associated with the 
claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.

REMAND

The Veteran has claimed entitlement to an initial compensable 
rating for his service-connected erectile dysfunction.  As a 
preliminary matter, the Board notes that the Veteran has already 
been granted entitlement to special monthly compensation based on 
loss of use of a creative organ.  However, the Board also finds 
that additional development is necessary with respect to the 
Veteran's claim on entitlement to an initial compensable rating 
for erectile dysfunction.  Accordingly, further appellate 
consideration will be deferred and this matter is remanded to the 
RO/AMC for further action as described below.

The Veteran's claim for erectile dysfunction was first filed as 
part of his claim of entitlement to service connection for 
prostate cancer.  The Board notes that the Veteran first claimed 
entitlement to service connection for prostate cancer in February 
2006.  A September 2006 rating decision denied entitlement to 
service connection for that condition.  The Veteran immediately 
filed a request for reconsideration.  Following a VA examination 
the RO issued an additional rating decision in December 2006 
granting entitlement to service connection for prostate cancer 
and assigning a 100 percent rating effective February 24, 2006, 
and a noncompensable rating from October 1, 2006.  That rating 
decision also granted entitlement to service connection for 
erectile dysfunction with a noncompensable rating effective from 
March 16, 2006, and entitlement to special monthly compensation 
based on loss of use of a creative organ effective from March 16, 
2006, and denied entitlement to a 10 percent evaluation based on 
multiple, noncompensable service-connected disabilities.  

The Veteran filed a Notice of Disagreement (NOD) in March 2007.  
An additional rating decision issued in October 2007 granted 
entitlement to a 20 percent rating for the Veteran's prostate 
cancer effective from October 1, 2006.  A Statement of the Case 
(SOC), also issued in October 2007, continued that findings and 
also declined to grant entitlement to a compensable rating for 
the Veteran's service-connected erectile dysfunction.  The 
Veteran filed a Substantive Appeal (VA Form 9) in November 2007, 
perfecting his appeal with regard to erectile dysfunction.  

The Veteran has argued that the evaluation assigned for his 
service-connected erectile dysfunction does not accurately 
reflect the severity of that condition.  In several written 
statement, and during his August 2010 hearing before a Veterans 
Law Judge, the Veteran has argued that he has a deformity 
associated with his erectile dysfunction.  Specifically, in his 
March 2007 Notice of Disagreement (NOD) the Veteran stated that 
his penis has been shortened by about an inch and that he has a 
marked curvature when using penile self-injection medication.  

A March 2007 letter from the Veteran's private physician notes 
treatment for prostate cancer and states that the Veteran has 
erectile dysfunction requiring penile self-injection.  It also 
notes that the Veteran has some post-operative penile curvature, 
which the physician states is frequently seen after radical 
prostatectomy and a period of sexual inactivity.  

A September 2007 VA examination report, conducted for the 
purposes of rating the Veteran's prostate cancer, notes that the 
Veteran's erections were normal prior to his prostate surgery.  
The report indicates that the Veteran was started on Viagra a 
month after surgery and that he had no response in terms of 
erection.  It further notes that penile self-injections provided 
an erection adequate for intercourse most of the time.  
Significant curvature of the penis in an upward direction was 
also noted secondary to the injections.  

During his August 2010 hearing before a Veterans Law Judge the 
Veteran reported a history consistent with that indicated in the 
claims file.  However, the Veteran did state that he has been 
diagnosed with Peyronie's disease, also known as induration penis 
plastica.  He indicated that he has a curvature of the penis that 
began about the same time he started taking penile self-
injections, and that the curvature was not there prior to that 
time.

First, the Board notes that the Veteran's most recent VA 
examination was in September 2007, more than three years ago.  
The United States Court of Appeals for Veterans Claims (the 
Court) has held that where a veteran claims that a disability is 
worse than when previously rated, and the available evidence is 
too old to adequately evaluate the current state of the 
condition, VA must provide a new examination.  See Olsen v. 
Principi, 3 Vet. App. 480, 482 (1992).  

Second, the Board notes that there is no objective medical 
evidence in the claims file indicating that the Veteran has been 
diagnosed with Peyronie's disease.  Therefore, and because the 
September 2007 VA examination was not specifically conducted for 
the purpose of evaluating the Veteran's erectile dysfunction, the 
Board finds that an additional VA examination is necessary to 
reach a decision on the Veteran's claim.  

In addition, it is questionable as to whether the notification 
obligations in this case have been met.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  Accordingly, the Board 
finds that the Veteran should be supplied with notice compliant 
with the VCAA and all applicable legal precedent.  

In order to give the Veteran every consideration with respect to 
the present appeal, further development of the case is necessary.  
This case is being returned to the RO via the Appeals Management 
Center (AMC) in Washington, D.C., and the Veteran will be 
notified when further action on his part is required.  
Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should send the Veteran an 
appropriate VCAA notice letter for the above 
issue in accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), 38 C.F.R. § 
3.159 (2006), Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), and any 
other applicable legal precedent.

2.  The RO/AMC should then contact the 
Veteran and ask him to provide information on 
any private treatment records related to his 
erectile dysfunction or claimed penile 
deformity.  If the Veteran indicates that he 
has received any treatment or evaluations 
which are not already part of the claims 
file, the RO/AMC should obtain and associated 
those records with the claims file. 

3.  Thereafter, the Veteran should be 
afforded an appropriate examination to 
determine the severity of his erectile 
dysfunction and his claimed penile deformity.  
Any and all indicated evaluations, studies 
and tests deemed necessary by the examiner 
should be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file, and 
following this review and examination, the 
examiner is requested to report complaints 
and clinical findings pertaining to the 
Veteran's condition in detail.  Specifically, 
the examiner must indicate whether or not 
that Veteran has any deformity of the penis, 
and the nature of any such deformity.  The 
examiner should also indicate whether the 
Veteran currently has Peyronie's disease and, 
if so, how that condition is manifested.  A 
clear rationale for all opinions would be 
helpful and a discussion of the facts and 
principles involved would be of consideration 
assistance to the Board.

4.  When the requested development has been 
completed the case should again be reviewed 
by the RO, to include consideration of any 
additional evidence submitted.  If the 
benefits sought are not granted the Veteran 
and his representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to respond 
before the record is returned to the Board 
for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


